Citation Nr: 1716847	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-18 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss.

2.  Entitlement to an increased rating for seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and T.B.


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel
INTRODUCTION

The Veteran had active service from December 1968 to October 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and January 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

In July 2014, the Veteran had a hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  In December 2014 the Board remanded the claim for further development.


FINDING OF FACT

In November 2016, the Veteran's representative submitted a written statement indicating the Veteran's desire to withdraw all appeals pending before the Board.


CONCLUSIONS OF LAW

1.  The criteria for withdraw of the appeal for an increased rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(a), 7108 (West 2016);  38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2016).

2.  The criteria for withdraw of the appeal for an increased rating for seborrheic dermatitis have been met.  38 U.S.C.A. § 7105(a), 7108 (West 2015);  38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a November 2016 letter submitted by the Veteran's representative, the representative stated that the "Veteran has received substantially the full relief sought with the VA's decision following remand of his claims by BVA.  Therefore, he chooses not to appeal his claims further."

A Veteran may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2016).  The Board finds that the Veteran effectively withdrew the substantive appeal for an increased rating for bilateral hearing loss and seborrheic dermatitis.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the Veteran's appeal regarding those issues should be dismissed.  38 U.S.C.A. § 7105(2016).


ORDER

The appeal is dismissed.



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


